EXHIBIT 99.2 Bringing life and convenience together in one place™ KITE REALTY GROUP TRUST QUARTERLY FINANCIAL SUPPLEMENT December 31, 2009 INVESTOR RELATIONS CONTACTS: Dan Sink, Chief Financial Ofﬁcer Adam Chavers, Director of Investor Relations 30 S. MERIDIAN STREET • INDIANAPOLIS, INDIANA 46204 • SUPPLEMENTAL INFORMATION – DECEMBER 31, PAGE NO. TABLE OF CONTENTS 3 Corporate Profile 4 Contact Information 5 Important Notes 6 Corporate Structure Chart 7 Consolidated Balance Sheets 8 Consolidated Statements of Operations for the Three andTwelve Months Ended December 31 9 Funds from Operations and Other Financial Information for the Three andTwelve Months Ended December 31 10 Market Capitalization 10 Ratio of Debt to Total Undepreciated Assets as of December 31, 2009 11 Same Property Net Operating Income for the Three and Twelve Months Ended December 31 12 Net Operating Income by Quarter 13 Summary of Outstanding Debt as of December 31, 2009 14 Schedule of Outstanding Debt as of December 31, 2009 17 Refinancing Update 18 Joint Venture Summary – Unconsolidated Properties 19 Condensed Combined Balance Sheets of Unconsolidated Properties 20 Condensed Combined Statements of Operations of Unconsolidated Properties for the Three andTwelve Months Ended December 31 21 Top 10 Retail Tenants by Gross Leasable Area 22 Top 25 Tenants by Annualized Base Rent 23 Lease Expirations – Operating Portfolio 24 Lease Expirations – Retail Anchor Tenants 25 Lease Expirations – Retail Shops 26 Lease Expirations – Commercial Tenants 27 Summary Retail Portfolio StatisticsIncluding Joint Venture Properties 28 Summary Commercial Portfolio Statistics 29 Current Development Pipeline 30 Current Redevelopment Projects 31 Shadow Pipeline 32 Geographic Diversification – Operating Portfolio 33 Operating Retail Properties 37 Operating Commercial Properties 38 Retail Operating Portfolio – Tenant Breakdown Kite Realty Group Trust Supplemental Financial and Operating Statistics -12/31/09 p.2 CORPORATE PROFILE General Description Kite Realty Group Trust is a full-service, vertically integrated real estate company engaged primarily in the development, construction, acquisition, ownership and operation of high-quality neighborhood and community shopping centers in selected markets in the United States. We are organized as a real estate investment trust ("REIT") for federal income tax purposes. As of December 31, 2009, we owned interests in 55 operating properties totaling approximately 8.4 million square feet, an additional 0.3 million square feet in two properties currently under development and another 0.5 million square feet in five properties under redevelopment. Our strategy is to maximize the cash flow of our operating properties, successfully complete the construction and lease-up of our development portfolio and identify additional growth opportunities in the form of new developments and acquisitions. New investments are focused in the shopping center sector, although we may selectively pursue commercial development or acquisition opportunities in markets where we currently operate and where we believe we can leverage existing infrastructure and relationships to generate attractive risk-adjusted returns. Company Highlights as of December 31, 2009 Ø Operating Retail Properties 51 Ø Operating Commercial Properties 4 Ø Total Properties Under Development 2 Ø Total Properties Under Redevelopment 5 Ø States 9 Ø Total GLA/NRA of Operating Properties 8,383,247 Ø Owned GLA/NRA of Operating Properties 5,495,802 Ø Owned GLA of Properties Under Development/Redevelopment 791,506 Ø Percentage of Owned GLA/NRA Leased – Total Portfolio 90.7% Ø Percentage of Owned GLA Leased – Retail Operating 90.1% Ø Percentage of Owned NRA Leased – Commercial Operating 96.2% Ø Total Full-Time Employees, including 69 home office employees 90 Stock Listing:New York Stock Exchange symbol: KRG Kite Realty Group Trust Supplemental Financial and Operating Statistics - 12/31/09 p.3 CONTACT INFORMATION Corporate Office 30 South Meridian Street, Suite 1100 Indianapolis,
